                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LAMARR D. WILLIAMS                                  :        CIVIL ACTION
                                                    :
        v.                                          :
                                                    :
ANDREW SAUL1                                        :        NO. 18-4180

                                                OPINION

JACOB P. HART                                                         DATE: 10/3/2019
UNITED STATES MAGISTRATE JUDGE

        Lamarr D. Williams brought this action under 42 USC §405(g) to obtain review of the

decision of the Commissioner of Social Security denying his claim for Supplemental Security

Income (“SSI”). He has filed a Request for Review to which the Commissioner has responded.

As set forth below, I recommend that Williams’ Request for Review be granted in part and the

matter remanded for the taking of evidence from a psychiatric medical expert.

I.      Factual and Procedural Background

        Williams was born on July 26, 1978. Record at 176. He completed high school. Record

at 201. He has no significant work record, although he served two years in the army and has

held jobs for brief periods since then. Id.

        On December 30, 2014, Williams filed his application for SSI. Record at 176. In it, he

asserted disability since February 5, 2012, as a result of depression, a seizure disorder, and

mental illness. Record at 176, 200. His application was denied. Record at 75. Williams then

sought de novo review by an Administrative Law Judge (“ALJ”). Record at 89. A hearing took

place in this case on June 26, 2017. Record at 32.



1
 Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a party pursuant to
Fed. R. Civ. Pr. 25(d); and see 42 USC §405(g) (“Any action instituted in accordance with this subsection shall
survive notwithstanding any change in the person occupying the office of Commissioner of Social Security … .”).
       In a written decision dated August 25, 2017, however, the ALJ denied benefits. Record

at 15. The Appeals Council denied Williams’ request for review, permitting the ALJ’s decision

to stand as the final decision of the Commissioner. Record at 1. Williams then filed this case.

II.    Legal Standards

       The role of this court on judicial review is to determine whether the Commissioner’s

decision is supported by substantial evidence. 42 U.S.C. §405(g); Richardson v. Perales, 402

U.S. 389 (1971); Doak v. Heckler, 790 F.2d 26, 28 (3d Cir. 1986); Newhouse v. Heckler, 753

F.2d 283, 285 (3d Cir. 1985). Substantial evidence is relevant evidence viewed objectively as

adequate to support a decision. Richardson v. Perales, supra, at 401; Kangas v. Bowen, 823 F.2d

775 (3d Cir. 1987); Dobrowolsky v. Califano, 606 F.2d 403 (3d Cir. 1979). Moreover, apart

from the substantial evidence inquiry, a reviewing court must also ensure that the ALJ applied

the proper legal standards. Coria v. Heckler, 750 F.2d 245 (3d Cir. 1984).

       To prove disability, a claimant must demonstrate that there is some “medically

determinable basis for an impairment that prevents him from engaging in any ‘substantial gainful

activity’ for a statutory twelve-month period.” 42 U.S.C. §423(d)(1). As explained in the

following agency regulation, each case is evaluated by the Commissioner according to a five-

step process:

       (i) At the first step, we consider your work activity, if any. If you are doing substantial
       gainful activity, we will find that you are not disabled. (ii) At the second step, we
       consider the medical severity of your impairment(s). If you do not have a severe
       medically determinable physical or mental impairment that meets the duration
       requirement in §404.1590, or a combination of impairments that is severe and meets the
       duration requirement, we will find that you are not disabled. (iii) At the third step, we
       also consider the medical severity of your impairment(s). If you have an impairment(s
       that meets or equals one of our listings in appendix 1 of this subpart and meets the
       duration requirement, we will find that you are disabled. (iv). At the fourth step, we
       consider our assessment of your residual functional capacity and your past relevant work.
       If you can still do your past relevant work, we will find that you are not disabled. (v). At
       the fifth and last step, we consider our assessment of your residual functional capacity

                                                2
       and your age, education and work experience to see if you can make an adjustment to
       other work. If you can make an adjustment to other work, we will find that you are not
       disabled. If you cannot make an adjustment to other work, we will find that you are
       disabled.

20 CFR §404.1520 (references to other regulations omitted).

III.   The ALJ’s Decision and Williams’ Request for Review

       In her decision, the ALJ determined that Williams suffered from the severe impairments

of “jumper’s knee” and tendinosis of the right knee, bilateral bunions, a seizure disorder, major

depressive disorder, avoidant personality disorder, schizoaffective disorder, and polysubstance

dependence disorder. Record at 18. She decided, however, that none of his impairments, and no

combination of impairments met or medically equaled a listed impairment. Record at 19.

       The ALJ found that Williams retained the residual functional capacity (“RFC”) to

perform light work, with a limitation to simple, routine tasks, and simple judgment and decision-

making. Record at 21. She explained:

       Any production criteria should be capable of being made up by the end of the workday or
       shift. There should be few, if any, workplace changes, such as that the same duties are
       performed at the same station or location from day to day. There should be no contact
       with the general public, only occasional interaction with coworkers and supervisors, and
       no exposure to unprotected heights or to unprotected moving, mechanical parts.

Id.

       Relying upon the testimony of a vocational expert who appeared at the hearing, the ALJ

found that Williams could work as a bottle packer, hand bander, or retail trade ticketer/marker.

Record at 26. She concluded, therefore, that he was not disabled. Id.




                                                 3
       In his Request for Review, Williams argues that the ALJ wrongly assessed the evidence

regarding his mental illness, and that she failed to take into account the impact of his mental

illness in assessing his compliance with treatment. Finally, he argues that she erred in failing to

include in her hypothetical questions to the vocational expert a restriction pertaining to his

limitation in concentration, persistence and pace.

III.   Discussion

A.     The Evidence Regarding Williams’ Mental Impairments

       As above, the ALJ conceded that Williams suffered from the severe mental impairments

of major depressive disorder, avoidant personality disorder, schizoaffective disorder, and

polysubstance dependence disorder. Record at 18. In assessing whether they met or equaled a

listing, the ALJ found that Williams had moderate limitations in understanding, remembering, or

applying information; interacting with others; and concentration, persistence, or pace. Record at

19-20. He also had mild limitations in the area of “adapting or managing oneself.” Record at

20.

       The ALJ recognized that Williams had long been receiving psychiatric medications, and

that he had received inpatient treatment for “drug use and mental health problems” three times in

2013, four times in 2014, and twice in 2015. Record at 23. He sought mental health therapy

services in January, 2015, reporting symptoms of depression, suicidal ideation, mood swings,

anxiety, racing thoughts, problems sleeping, traumatic memories, hallucinations, and paranoia.

Id. The ALJ also noted that Williams had reported auditory hallucinations which commanded

him to harm himself, and difficulty with authority figures, and crowds. Id.




                                                  4
       She decided, nevertheless, that Williams was not as impaired by his mental impairments

as he alleged. Id. In reaching this decision, she wrote that his treatment had been effective. Id.

She also relied upon some normal examination findings in the medical records; the fact that

Williams’ therapy in 2015 was only bimonthly; Williams’ periodic failure to comply with his

medication and therapy regimens; and statements by Williams indicating that he was capable of

activities such as personal care, shopping, and socializing with family and friends. Record at 24.

       The only medical opinion evidence in the record was from Peter Garito, Ph. D., an

agency reviewing expert. Record at 71-2. Overall, he found Williams to be less limited than did

the ALJ. Id. The ALJ gave Dr. Garito’s findings little weight. Record at 24.

       Williams argues that the facts upon which the ALJ relied in finding him not to be as

impaired as he alleges were cherry-picked from the record. Indeed, although the record does

contain notes showing that William had a normal mental status, the ALJ’s citations are not as

convincing as they appear at first glance. For one thing, out of the thirteen treatment notes she

cited, three citations are to the same February 26, 2015, treatment note – and three others are to

the exact same February 26, 2015, note where it was reproduced in another location in the

record. Record at 23 (citations to B9F at 2, appearing at Record page 345, and B16F at 9,

appearing at Record page 665. Thus, six of the thirteen citations show only one good day.

       Secondly, the good day was not altogether good. The February 26, 2015, note, which

was prepared by Community Council Health Systems (“CCHS”), did describe Williams as

oriented, alert, with an appropriate affect and no delusions or psychosis. Record at 345, 665.

However, it also reported that he suffered from auditory hallucinations which “sometimes tell

him to do something to hurt himself and threaten to hurt his mother if he does not hurt himself.”




                                                 5
Id. (Interestingly, on the copy of this note at page 665, the diagnosis of depression on the 345

note was changed to “schizoaffective disorder, depress”).

       Moreover, the immediately prior note, dated January 28, 2015, reported that Williams

was confused, with only fair eye contact, slow and soft speech, impaired concentration, and a flat

affect. Record at 336. He had “flight of ideas,” deficits in his remote memory, impaired

calculations, and impaired insight. Id. This treatment note also mentioned Williams “hearing

voices commanding him to hurt himself.” Record at 333. Williams told his practitioner that he

had an extensive history of homelessness and placements in crisis centers. Record at 332.

According to Williams, he was a resident at Devereux Advanced Behavioral Health in his early

teens, following “acting out behaviors and suicidal attempts.” Record at 333.

       A November 30, 2015, treatment note states: “Hears voices; tell him its not worth it and

he’s better off dead. Tell him to kill himself ‘at times.’ Resists by talking to people, calling his

kids.” Record at 673. At this time, he was medicated with Seroquel, an antipsychotic drug. Id.

Williams was, nevertheless, neat, clean and cooperative, with grossly intact cognition and normal

speech. Id.

       On June 3, 2016, Williams again discussed his auditory hallucinations with his CCHS

psychiatrist: “ ‘A lot of chatter’, derogatory comments about pt, sometimes tells him to kill

himself, not anyone else. Says ‘I have been dealing with this since I was a kid.’” Record at 681.

His active symptoms were listed as auditory hallucinations, anxiety, and insomnia. Record at

683. Auditory hallucinations also were reported on November 9, 2016. Record at 683.




                                                  6
       On March 7, 2017, Williams appeared at CCHS “difficult and agitated” because he had

been off his medications for a month: “argumentative, cursing and making inappropriate

comments because he felt he was not being treated as he should be.” Record at 685.

In short, although the treatment notes from CCHS notes showed normal aspects to Williams’

mental status and appearance, they also reported serious psychotic symptoms.

       Three of the other medical notes cited by the ALJ came from three separate admissions to

the Kirkbride Center for drug detoxification. On January 11, 2014, Williams was noted to have a

normal appearance, orientation and speech, and an intact memory. Record at 480, 498.

However, he also had suicidal ideation, dysphoria, and poor insight. Record at 480. He was

homeless. Record at 477. He remained at Kirkbride for a month, until February 10, 2014.

Record at 478.

       Again, during an admission from May 16 to 22, 2015, Williams was diagnosed with a

schizoaffective disorder, and cannabis and PCP use disorders. Record at 507. He was described

as having hallucinations, delusions, agitation, and depression, as well as suicidal ideation.

Record at 509. He was noted to be cooperative and fully oriented, with normal speech and

coherent thought processes. Record at 534. However, he was also described as having poor

judgment, poor memory, an unfocused attention level, and a flat affect. Id. It was checked off

that he was “much improved” at discharge, as the ALJ noted. Record at 508.

       Despite being “much improved” on May 22, 2015, it appears that Williams was

readmitted to Kirkbride on May 25, 2015. Record at 526. He was still homeless, and left

Kirkbride against medical advice on June 21, 2015, angry because it appeared that he would not

obtain housing through his treatment. Record at 525.




                                                 7
       The Kirkbride admissions were not Williams’ only inpatient treatment during the relevant

period. The record also contains notes from three admissions to Friends Hospital, two for

several days in 2013, and one 23-hour admission in 2014. All of these admissions involved the

use of PCP and marijuana. Record at 272, 295, 298. However, they also resulted in psychiatric

diagnoses: depression and anxiety in 2013, and psychosis on January 9, 2014. Record at 272,

296, 298.

       Upon the first admission to Friends Hospital on August 20, 2013, Williams reported

“vague auditory hallucinations.” Record at 298. On October, 2013, he denied hallucinations,

and was found to have no psychosis. Record at 295. On January 9, 2014, however, upon this

third admission to Friends Hospital, Williams was said to have “ideas of reference and paranoid

delusions” as well as visual hallucinations, suicidal ideation and worsening depression, after

having “binged” on PCP. Record at 278, 285.

       Williams testified as to auditory hallucinations at his hearing before the ALJ. He stated

that hearing voices made it hard to work, and said: “it’s really like a number of them but … the

ones that really get to me is the ones that just tell me stuff to do.” Record at 37. He said some

voices have told him to hurt himself, and some have told him to hurt other people: “It’s just –

it’s telling me a lot of bad stuff about myself.” Id. When asked how often he heard voices,

Williams told the ALJ “there’s always some kind of chatter going on to tell you the truth.”

Record at 40.

       The ALJ asked Williams whether his substance abuse was causing his hallucinations, but

Williams replied that he did not think so because he had been diagnosed with schizophrenia as

early as his treatment at Devereux, “before I even touched a drug.” Record at 38. Williams said




                                                 8
that he was not using drugs at the time of his hearing, but was very vague about when he had

stopped using them. Id.

       As noted, the ALJ also relied upon statements Williams made in his function report,

indicating that he was capable of a range of daily activities, such as taking care of his own

personal care, preparing simple meals, and leaving the house alone to do chores. Williams had

an injury to his knee in June, 2015, while playing basketball, suggesting to the ALJ “that he

could interact with others and/or in public places to the extent necessary to participate in sports

activity.” Record at 24.

       Indeed, Williams indicated that he prepared sandwiches and frozen meals daily, and

sometimes swept the front and back yards (he was living with his mother at this time). Record at

220. He also wrote that he went to stores to shop for clothes once per month. Record at 221. He

checked off that he had no problem with personal care such as bathing, dressing, and feeding

himself. Record at 219. It is also true that Williams reported a basketball injury sustained in

June, 2015, although he said that another source of his pain was a mugging in July, 2015.

Record at 206.

       As a whole, therefore, it is probably not accurate to say that the ALJ “cherry-picked” the

positive observations from the medical record, since Williams was consistently described as

well-oriented, cooperative and courteous. Nevertheless, neither would it be correct to say that

these notes give a full picture of the evidence regarding Williams’ mental functioning. It is

possible that an individual with constant auditory command hallucinations could attain the

necessary stability to maintain employment, but it does not seem realistic for a lay person such as

the ALJ to assume that this would be the case in every instance.




                                                  9
          Further, Williams’ frequent mental hospitalizations and long periods of homelessness

were strong evidence of a lack of stability. Although substance abuse was involved in all of

Williams’ hospitalizations, there was always a separate diagnosis of mental illness. The ALJ’s

decision does not discuss whether, or to what extent, substance use contributed to his mental

status.

          Notably, as mentioned above, the ALJ did not base her decision on any opinion from a

mental health expert. Williams was not examined by an independent mental health professional,

nor did he submit an opinion from any of his treating practitioners. Yet, the evidence regarding

Williams’ mental health is ambiguous enough that the record would benefit from professional

input. Accordingly, I will remand this matter for the purpose of obtaining evidence from a

mental health expert who can review Williams’ records and either appear for questioning, or

respond to written interrogatories.

B.        Lack of Compliance

          As discussed, the ALJ decided that Williams was not disabled by his mental illness partly

because of his failure to comply with prescribed medication and treatment. Record at 23-24.

She pointed out that, upon his Kirkbride admission on May 16, 2015, he was noted to be “semi-

compliant” with his CCHS treatment. Record at 24, 509. Also, he left Kirkbride on June 21,

2015, against medical advice. Record at 24, 525.

          Williams argues that the ALJ failed to consider whether his mental illness contributed to

his noncompliance. He cites Mendez v. Chater, 943 F. Supp. 503, 508 (E.D. Pa. 1996), where

the court wrote of a plaintiff: “any noncompliance on her part could have been a result of her

mental impairment.”




                                                  10
        The Commissioner suggests in her response that, as discussed in Social Security Ruling

16-3p, Williams’ lack of compliance showed that his mental health was less impaired than he

alleged, i.e., that he failed to comply with his treatment because he did not actually need it. The

evidence, however, does not support this argument. On the contrary, it is obvious that Williams’

failure to comply with his medication led to exacerbation of his mental health symptoms; this

was shown by the May 16, 2015, Kirkbride admission cited by the ALJ, and also by the March 7,

2017, treatment note from CCHS, where Williams was “difficult and agitated”, “argumentative,

cursing and making inappropriate comments” because he had been off his medication for a

month. Record at 685.2

        Upon remand, the medical expert should be asked to comment about the possibility that

Williams’ inconsistent compliance with his mental health treatment was causally related to his

mental illness.

C.      Accommodation for Williams’ Limitation in Concentration Persistence and Pace

        In her hypothetical questions to the vocational expert, the ALJ specified that she needed

jobs involving “simple, routine tasks, simple judgment and decision making.” Record at 49. She

continued: “Any production criteria should be capable of being made by the end of the work day

or shift.” Id. Williams argues that this was not adequate to address the moderation limitation in

concentration, persistence, and pace from which the ALJ found him to suffer.

        There is a great deal of disagreement – even within this District – as to what needs to be

said in a hypothetical question to a vocational expert about an applicant who is impaired in

concentration, persistence and/or pace. See e.g., Sawyer v. Berryhill, 305 F. Supp.3d 664 (E.D.



2
 A person can be denied benefits for refusing to follow prescribed treatment. 20 CFR §416.930. However, the
Commissioner concedes in her response that the ALJ did not rely on this regulation, which pre-supposes a finding of
disability.

                                                        11
Pa. 2018); Zukina v. Berryhill, Civ. A. No. 16-4166, 2018 WL 1794537 at *4 (E.D. Pa. Apr. 13,

2018); Gonzalez v. Colvin, Civ. A. No. 16-2241, 2016 WL 9447032 (E.D. Pa. Dec. 5, 2016),

adopted 2017 WL 3390267 (Aug. 7, 2017).

       A mere limitation to unskilled or simple, routine tasks has been found by many courts to

be inadequate to address a moderate limitation in this area. See Sawyer, supra, and cases cited

therein. However, the ALJ in this case crafted a more detailed limitation, specifying that

production criteria should not be onerous. Even Sawyer, of course, is not binding on this Court.

I cannot, therefore, find that the ALJ’s hypothetical question was erroneous. In any case, it is

possible that the new medical evidence taken upon remand will change the ALJ’s view of

Williams’ RFC.

V.     Conclusion

       In accordance with the above discussion, I conclude that Williams’ Request for Review

shall be granted in part, and the matter remanded for the taking of evidence from a psychiatric

medical expert.




                                              BY THE COURT:



                                                    /s/Jacob P. Hart
                                              ___________________________________
                                              JACOB P. HART
                                              UNITED STATES MAGISTRATE JUDGE




                                                12
